Citation Nr: 0313346	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel





INTRODUCTION

The veteran had active service from August 1942 to September 
1945.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claims 
of entitlement to service connection for left ear hearing 
loss and tinnitus.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In May 2000 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

In April 2001, the Board remanded to the RO the issues of 
entitlement to service connection for left ear hearing loss 
and tinnitus for further development, including a VA audio 
examination to determine whether the veteran had a current 
hearing and/or ear disorder that was at least as likely as 
not due to active military service.  The Board notes that, 
following that development, the RO issued a subsequent rating 
decision dated in February 2003 that granted the veteran's 
claim of entitlement to service connection for tinnitus.  The 
RO's February 2003 rating decision represents a complete 
grant of the benefit sought on appeal, i.e., service 
connection.  Therefore, that issue will be discussed no 
further herein.  

Conversely, in a February 2003 supplemental statement of the 
case (SSOC), the RO continued to deny the veteran's claim of 
entitlement to service connection for left ear hearing loss.  
Therefore, that issue remains on appeal.  


FINDING OF FACT

The competent evidence of record is against a finding that 
the veteran has a current left ear hearing disability that is 
due to any incident or event of active military service.  

CONCLUSION OF LAW

The veteran has no left ear hearing disorder that was either 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served in combat as a "radio operator-mechanic, 
gunner."  His report of Honorable Discharge, on WD AGO Form 
53-55, indicates that among his awards and decorations was 
the Distinguished Flying Cross, emblematic of valorous 
service in action against the enemy.

The service medical records are silent for any complaint, 
treatment, or diagnosis of left ear hearing loss.  The 
veteran's induction examination revealed 20/20 hearing 
bilaterally.  The examiner noted that there was no evidence 
of ear abnormality.  A separation examination was also 
negative for any evidence of ear abnormalities, and noted 
15/15 hearing bilaterally.  

In March 1973 the veteran was hospitalized for nine days at 
the Eye and Ear Hospital of Pittsburgh.  At that time he 
reported a nine-year history of hearing loss.  Physical 
examination revealed normal ears.  Audiologic testing 
indicated sensory neural hearing loss, left ear, with 
characteristics of cochlear pathology but of unknown 
etiology.  

VA outpatient treatment records dated in April 1998 indicate 
a history of hearing loss.  In April 1999 it was noted that 
the veteran was using hearing aids bilaterally.  A general VA 
examination in August 1999 revealed complete left ear hearing 
loss, with hearing aids on the right.  

In February and June 2000, the veteran reported to the VA 
outpatient treatment clinic to receive maintenance for his 
right ear hearing aid.  Results of audiologic evaluation 
revealed mild sloping-to-profound sensorineural hearing loss 
on the right and profound sensorineural hearing loss on the 
left.  Treatment reports dated in September 2001 reveal a 
reported history of left ear bleeding caused by tubing.  

A VA ear, nose, and throat examiner noted in April 2002 a 
history of asymmetric hearing loss, with greater loss in the 
left ear.  It was also noted that the veteran had been 
recently fitted with a hearing aid in the right ear.  On 
examination both ears appeared normal, with no evidence of 
infection.  

In December 2002 the veteran continued to complain of 
decreased hearing and tinnitus, which the he reported to have 
originated during service.  Physical examination revealed 
severe-to-profound left ear hearing loss, with poor speech 
recognition "onset 1950's [through] 1970's.  The examiner 
indicated "Dr. Caparosa [treated the veteran] since early 
1960's for left tinnitus and progressive hearing loss."  
Physical examination revealed left ear profound sensorineural 
loss.  

The veteran presented for a VA examination in January 2003, 
at which time the veteran reported noise exposure in service, 
and no post-service exposure.  Physical examination revealed 
normal auricles, mastoid prominences, ear canals, tympanic 
membranes, and middle ears.  There was no evidence of fluid, 
infection, or masses.  The examiner noted that the left ear 
hearing loss was so profound that there was no measurable 
word recognition ability.  

The VA examiner concluded that "based on the chronologic 
history of [the veteran's] hearing loss, it is unlikely that 
the etiology of his hearing loss is secondary to military 
noise exposure.  The exact etiology of the loss in both ears 
is unclear."  



II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
April 2000, July 2001, December 2002, and February 2003, in 
addition to the Board's April 2001 remand, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, in 
an evidence development letter dated in July 2001, the 
veteran was advised of the new VCAA regulations and that the 
RO would obtain VA treatment records and any adequately 
described private treatment records on his behalf, if he so 
requested.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  But 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in which the U.S. 
Court of Appeals for the Federal Circuit, on May 1, 2003, 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  However, as noted 
above, in April 2001 the Board remanded the veteran's claim 
to the RO for evidentiary development. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The competent evidence of record indicates that the veteran 
served in combat as a "radio operator-mechanic, gunner," 
and, because he received the Distinguished Flying Cross 
medal, the Board accepts his account of exposure to high 
noise levels in service, as a participant in combat 
operations.  However, there is no evidence that he complained 
of, was treated for, or was diagnosed with any left ear 
disorder, including hearing loss, at any time during service, 
even after combat actions were complete.  Moreover, the 
veteran's induction and separation examinations were negative 
for any evidence of hearing loss or other abnormalities of 
the ears.

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a pertinent presumptive period under 38 C.F.R. § 
3.307) and the veteran has the same condition at present; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

The record is silent for any treatment for hearing loss until 
1973, almost 20 years after separation.  The Board notes that 
the December 2002 treatment record indicates that the 
veteran's hearing loss had its onset in the 1950's.  However, 
the Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  "Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); see Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The record does not include any medical evidence 
from the time of separation in 1945 until 1973.  The veteran 
has indicated that all of the doctors that treated him during 
that time are now deceased and their records are unavailable.  
Therefore, the December 2002 treatment record appears to 
merely record the veteran's account of the history of his 
condition.  

The Board notes the statutory provisions of 38 U.S.C.A. 
§ 1154(b), which affords combat veterans a rebuttable 
presumption of service incurrence for any disability or 
disease that is consistent with the circumstances, 
conditions, or hardships of such service "notwithstanding 
the fact that there is no official record of such incurrence 
or aggravation in service."  We further note that 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).  Section 1154(b) does not absolutely establish 
service connection for the combat veteran; rather, it aids 
the veteran by relaxing the adjudicative evidentiary 
requirements for determining what occurred in service.  The 
veteran must still generally establish the claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  In 
other words, the 38 U.S.C.A § 1154(b) presumption relates 
only to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there is a medical nexus between the 
in-service event and the current disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000), citing Collette 
v.Brown, 82 F.3d 389 (Fed. Cir. 1996).

As discussed above, the veteran is a combat veteran, and 
hearing loss secondary to noise exposure could potentially be 
consistent with the circumstances, conditions, and/or 
hardships of his service as a gunner.  However, as emphasized 
above, 38 U.S.C.A. § 1154 (b) only serves to establish a 
rebuttable presumption of service connection.  The January 
2003 VA examiner, while attributing the veteran's now 
service-connected tinnitus to noise exposure in service, 
specifically noted that the veteran's left ear hearing loss 
was inconsistent with such exposure.  Moreover, as sincerely 
as the veteran may believe in the validity of his claim, only 
a medical professional is competent to address issues of 
etiology and causation of disease, and the veteran is not 
such an individual.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  Clearly, the conclusions as to the 
etiology of profound sensorineural hearing loss such as that 
suffered by the veteran require highly specialized knowledge.

Alternatively, inasmuch as the competent evidence of record, 
including the induction examination, does not indicate, and 
the veteran does not contend that he had a left ear hearing 
deficit prior to entry into service, the Board finds that no 
such condition was aggravated by service.  See 38 C.F.R. 
§ 3.306.  

ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

